Citation Nr: 1213755	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in active military service from March 1967 to November 1972 with subsequent service in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denied service connection for bilateral hearing loss.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated later in November 2008.

In January 2010, the Veteran presented personal testimony during a hearing before a decision review officer (DRO) at the RO.  In July 2010, the Veteran presented sworn testimony during a personal hearing before a Veterans Law Judge (VLJ) at the RO in St. Paul, Minnesota.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In a January 2011 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2012, the Court vacated the Board's decision in its entirety and remanded the issue to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in January 2012.

This appeal is being REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

In July 2010, the Veteran testified at a personal hearing conducted before a VLJ at the RO.  In a March 2012 letter, the Board notified the Veteran that, unfortunately, the VLJ before whom he testified is no longer employed at the Board.  The Board further informed the Veteran that he had the opportunity to testify at another hearing before a current VLJ.  

In a statement received in March 2012, the Veteran, through his representative, requested a videoconference hearing before a VLJ.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

In this regard, the Board observes that the Veteran requested that he be afforded his requested videoconference hearing after the evidentiary development is accomplished pursuant to the January 2012 Joint Motion for Remand, as adopted by the Court's January 2012 Order.  See the statement of the Veteran's representative dated March 2012.  

To this end, the Joint Motion for Remand indicated that in the January 2011 decision the Board failed to ensure compliance with the duty to assist as set forth in 38 U.S.C.A. § 5103A(c).  Specifically, the parties stated the "Board erred in failing to ensure that the VA obtained the Veteran's medical records from his National Guard service."  See also 38 C.F.R. § 3.159(c)(2) ("VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records.") & Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (holding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies).  

The parties further stated that "on remand, the Board should consider whether a new VA examination is needed, in light of any medical records that may be received from the Veteran's National Guard service."

The Board has thoroughly reviewed the record and notes that the Veteran's November 1972 National Guard enlistment examination and audiogram are of record.  However, the Veteran's complete service records from his Air National Guard service have not be associated with the claims file.  As the Veteran is asserting entitlement to service connection, these records are potentially relevant to his claim.  Accordingly, the Board finds that the Veteran's complete Air National Guard of North Dakota and Air National Guard of Minnesota service records should be obtained for consideration in connection with the issue on appeal.

The Board recognizes that the Veteran was previously afforded a VA examination in October 2008 with an addendum in June 2009.  However, as the National Guard service treatment records were not associated with the claims file at the time of that examination and addendum, a new VA opinion is warranted in order for the examiner to consider these service records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  To this end, the Board notes that in-service exposure to jet engine and flight-line noise is conceded based upon the Veteran's military occupational specialty (MOS) of jet engine technician.  See the Veteran's DD-214.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodians in an attempt to obtain the Veteran's complete treatment and personnel records from his service in the Air Force National Guard of North Dakota and the Air Force National Guard of Minnesota.  Any response should be associated with the Veteran's claims folder.  If said records cannot be obtained, provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.  

2. Also, after obtaining the appropriate release of information forms where necessary, procure any records of outstanding hearing treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of treatment for and/or evaluation of hearing loss that the Veteran may have received at the VA Medical Center in Minneapolis, Minnesota since October 2008.  All such available documents should be associated with the claims file.  

3. Then, accord the Veteran a VA audiological examination to determine the nature and etiology of any hearing loss that may be present.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and VA treatment records.  The examiner should be advised that in-service noise exposure due to flight-line and jet engine noise has been conceded and that, based on this concession, service connection has been granted for tinnitus.  In any event, the examiner should elicit from the Veteran a detailed account of any instances of post-military noise exposure.

For any hearing loss disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to his military service, to include his conceded exposure to acoustic trauma in service.  

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, take appropriate steps to schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

5. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, readjudicate the claim for service connection for bilateral hearing loss.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

